    Case 1:20-cr-20062-UU Document 1 Entered on FLSD Docket 02/03/2020 Page
                                                                        FILED 1
                                                                              byof 5YH                            D.C.


                                                                                                 Feb 3, 2020

                                 UNITED STATES DISTRICT COURT                                   ANGELA E. NOBLE
                                                                                               CLERK U.S. DIST. CT.
                                 SOUTHERN DISTRICT OF FLORIDA                                  S. D. OF FLA. - MIAMI

                  20-20062-CR-U NGARO/O'SU LLIVAN
                                 CASE NO.     - - - -- - -
                                              21 u.s.c. § 963
                                              21 u.s.c. § 853

     UNITED STATES OF AMERICA

     vs.

     JUAN GUILLERMO MEJIA-BUSTAMANTE,

                                    Defendan t.
     _________ _ _ ___ __/
                                             INFORMATION

            The United States Attorney charges that:

            Beginning at least as early as in and around January 20 10, the exact date being unknown
I    to the United States Attorney, and continuing through December 20 17, in the countries of

     Colombia, Costa Rica, Guatemala, Honduras, Mexico, Panama, and elsewhere, the defendant,

                            J UAN GUILLERMO MEJIA-BUSTAMANTE,

     did knowingly and willfully combine, conspire, confederate and agree with other persons known

     and unknown to the United States Attorney, to distribute a controlled substance in Schedule II,

     intending, knowing and having reasonable cause to believe that such controlled substance would

     be unlawfully imported into the United States, in violation of Title 21, United States Code, Section

     959(a); all in violation of Title 21, United States Code, Section 963 .

            The controlled substance involved in the conspiracy attributable to the defendant as a result

     of his ovvn conduct, and the conduct of other conspirators reasonably foreseeable to him, is five

     (5) b lograms or more of a mixture and substance containing a detectable amount of cocaine, in

     violation of Title 21, United States Code, Sections 963 and 960(b)( 1)(B).
    Case 1:20-cr-20062-UU Document 1 Entered on FLSD Docket 02/03/2020 Page 2 of 5




                                      FORFEITURE ALLEGATIONS

             1.        The allegations contained in this Information are re-alleged and incorporated by

     reference as though fully set forth herein for the purpose of alleging forfeiture to the United States

     of America of certain property in which the defendant, JUAN GUILLERMO MEJIA-

     BUSTAMANTE, has an interest.

            2.         Upon conviction of the violation alleged in this Information, the defendant shall

     forfeit to the United States any property constituting, or derived from, any proceeds the defendant

     obtained, directly or indirectly, as the result of such violation and any property which the defendant

     used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of,

     such violation.

            All pursuant to Title 21, United States Code, Sections 853 and 970.



    ~ ; J" -               JL[    ct.ii,Jd,{ f\), S--Ja./1-10
I    ARIANA FAJARDO ORSHAN
~ UNITED STATES ATTORNEY


            w-<'\h
                -
     WALTER M. NORKIN
     ASSISTANT UNITED STATES ATTORNEY




                                                         2
       Case 1:20-cr-20062-UU Document 1 Entered on FLSD Docket 02/03/2020 Page 3 of 5
                                                 UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                      CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  v.
                                                              CERTIFICATE OF TRIAL ATTORNEY*
Juan Guillermo Mejia-Bustamante,
                                                              Superseding Case Information:
                                 Defendant.

Court Division: (Select One)                                  New defendant(s)           Yes       No
 ✓       Miami                 Key West                       Number of new defendants
         FTL                   WPB            FTP             Total number of counts

         l.       I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
         3.       Interpreter:    (Yes or No)           Yes
                  List language and/or dialect          Soanish
         4.       This case will take _O_ days for the parties to try.
         5.       Please check appropriate category and type of offense listed below:

                  (Check only one)                                   (Check only one)


                                                    ✓
         I        Oto 5 days                                         Petty
         II       6 to 10 days                                       Minor
         III      11 to 20 days                                      Misdem.
         IV       21 to 60 days                                      Felony              ✓


         V        61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)                           --------------
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

          7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                                                                                                                             I
                                                                   Mav
                   prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

          8.       Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                   prior to August 8, 2014 (Mag. Judge Shaniek                     Yes            No _,_




                                                                      ASSISTANT UNITED STATES ATTORNEY
                                                                      COURT NO. A5502189
 *Penalty Sheet(s) attached                                                                                  REV 8/13/2018
Case 1:20-cr-20062-UU Document 1 Entered on FLSD Docket 02/03/2020 Page 4 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                            PENAL TY SHEET

  Defendant's Name: Juan Guillermo Mejia-Bustamante

  Case No: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  Count#: I

  Conspiracy to distribute five (5) kilograms of cocaine knowing it would be imported into the United States.

  Title 21, United States Code, Section 963

  *Max. Penalty: Life Imprisonment




  * Refers only to possible term of incarceration, does not include possible fines, restitution,
            special assessments, parole terms, or forfeitures that may be applicable.
l         Case 1:20-cr-20062-UU Document 1 Entered on FLSD Docket 02/03/2020 Page 5 of 5


t
:f
     AO 455 (Rev. 01/09) Waiver of an Indictment


                                            UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida

                       United States of America                      )
                                      V.                             )       Case No.
                                                                     )
                   Juan Guillermo Mejia-Bustamante,
                                                                     )
                                 Defendant                           )

                                                      WAIVER OF AN INDICTMENT

             I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
     year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

            After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
     information.



     Date: - - - - - - - -
                                                                                               Defendant's signature




                                                                                         Signature of defendant's attorney


                                                                                   ~··· ___ ~-Maria Dominguez~-·~.~~~--
                                                                                        Printed name of defendant's attorney




                                                                                                 Judge 's signature


                                                                             ALICIA OTAZO-REYES, U.S. MAGISTRATE JUDGE
                                                                                           Judge 'sprinted name and title




                                                                                                                               il

                                                                                                                               J
